Citation Nr: 0816465	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for adenocarcinoma of 
the prostate, status post radical prostatectomy and pelvic 
lymphadectomy, as secondary to exposure to herbicides.

3.  Entitlement to service connection for vertigo, to include 
as secondary to exposure to herbicides.

4.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to adenocarcinoma 
of the prostate and exposure to herbicides.

5.  Entitlement to a rating in excess of 60 percent for 
service-connected coronary artery disease (CAD) with 
hypertension prior to February 14, 2006.

6.  Entitlement to a rating in excess of 60 percent for 
service-connected CAD with hypertension, from February 14, 
2006. 

7.  Entitlement to a compensable rating for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The September 2003 
rating decision assigned a 60 percent rating for the 
veteran's CAD with hypertension and denied claims for a 
compensable rating for right ear hearing loss and service 
connection for adenocarcinoma of the prostate, ED, and 
vertigo.  The veteran has sought service connection for 
adenocarcinoma of the prostate, ED, and vertigo, to include 
as secondary to exposure to herbicides, and the reason for 
the RO's denial is in whole or in part based on the fact that 
the only evidence of exposure to herbicides is the veteran's 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  The August 2005 rating action 
denied service connection for sleep apnea as directly related 
to service.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed this case to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  The veteran's claims 
for service connection for adenocarcinoma of the prostate, 
status post radical prostatectomy and pelvic lymphadectomy, 
ED, and vertigo are subject to this stay, and their 
adjudication therefore must be deferred.

In a statement dated in February 2008, the veteran's 
representative has raised the issue of entitlement to service 
connection for tinnitus.  This claim is referred to the RO 
for appropriate consideration.

The record also reflects that when the veteran recently 
provided additional private treatment records in support of 
his claims in September 2007, he did so with a request that 
they be considered by the Board in making its decision on his 
appeal.  The Board finds such a statement indicates an intent 
to waive the RO's initial review of this evidence, and that 
remand for this purpose is therefore not warranted.
Moreover, additional evidence was submitted in April 2008, 
with an express waiver of RO consideration.  

Finally, in light of the fact that the Board did not find 
that entitlement to an increased evaluation for CAD with 
hypertension was warranted back to the date of the veteran's 
original claim for increased rating, the Board has divided 
this issue to better account for this determination.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 14, 2006, the veteran's CAD with 
hypertension was manifested by symptoms that were productive 
of left ventricular dysfunction with an ejection fraction of 
30 to 50 percent, with a workload of no less than 5 metabolic 
equivalents (METs).

2.  From February 14, 2006, the veteran's CAD with 
hypertension has been manifested by symptoms of left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

3.  The veteran's right ear hearing loss is manifested by 
level V in the right ear and level I in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for CAD with hypertension prior to February 14, 2006, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.104, Diagnostic Code 7005 (2007).  

2.  Effective February 14, 2006, the criteria for a 100 
percent scheduler evaluation for CAD with hypertension have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 
Diagnostic Code 7005 (2007).

3.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2005, subsequent to the initial RO decision that is 
the subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in January 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the January 2005 VCAA notice letter advised the 
veteran that his statements and medical and employment 
records could be used to substantiate his claims, and the 
veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the August 2004 
statement of the case.  Additionally, the August 2004 
statement of the case included the provisions of 38 C.F.R. 
§§ 3.321 and 4.1, which reference impairment in earning 
capacity as a rating consideration. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Thus, given the August 2004 and January 2005 VA 
correspondence, the veteran is expected to have understood 
what was needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in the veteran's August 2004 
VA Form 9, he maintained that an increased rating for his 
heart condition and hypertension should be granted because he 
was not able to work and do normal chores because of the 
severity of his conditions.  He further asserted that the 
evidence in the record indicated that he was permanently and 
totally disabled because of his service-connected 
disabilities.  In addition, in October 2007, the veteran 
submitted additional private medical evidence in support of 
his claim for an increased rating for CAD with hypertension, 
wherein a statement regarding the veteran's current ejection 
fraction was highlighted, thus indicating the veteran 
familiarity with the criteria applicable to CAD.  Similarly, 
the representative's February 2008 statement's regarding the 
veteran's word recognition scores reflects familiarity with 
the criteria applicable to the veteran's right ear hearing 
loss.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support his claims, with particular emphasis on 
an adverse impact on his daily life and employment, and that 
the notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA and private outpatient treatment 
records.  The veteran was also afforded multiple VA 
examinations to support his claims, and neither the veteran 
nor his representative has argued that the most recent VA 
examinations are inadequate for rating purposes or that the 
veteran's condition has worsened since these examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to a Rating in Excess of 60 percent for CAD 
with Hypertension

Background

Service connection for hypertension was granted in an October 
1985 rating decision, and a noncompensable rating was 
assigned, effective from August 1984.  Thereafter, an April 
1994 rating decision included CAD as part of the veteran's 
service-connected heart disability, and granted a 30 percent 
rating, effective from August 1993.

The veteran filed the subject claim for increased rating in 
September 2002.  

A July 2002 private treatment record contained the results of 
a recent echocardiogram.  That testing showed mild left 
ventricular enlargement with moderate diffuse left 
ventricular hypokinesis.  The estimated ejection fraction of 
35 percent was slightly lower than previous studies.  There 
was a mild degree of mitral regurgitation and a mild degree 
of pulmonic insufficiency.  The left atrium was normal in 
size.  

A VA cardiologic examination in August 2003 revealed that the 
veteran was on hypertensive medication and could identify no 
current symptoms related to hypertension.  It was noted that 
the veteran underwent an echocardiogram in August 2003, at 
which time estimated ejection fraction was 35 to 39 percent.  
The diagnosis was history of cardiomyopathy since 1992 
myocardial infarction.  No treatable arteriosclerotic lesions 
were noted on catheterizations in 1992 and 2001 by the 
veteran's report.  The examiner believed that prescribing 
digoxin without a history of atrial fibrillation suggested a 
history of well-compensated mild congestive heart failure.  
The estimated METs level was 5.  The veteran's weakness and 
vertigo were found to be due to poor arterial perfusion due 
to heart disease and were precipitated by strenuous activity.

A March 2005 VA stress myocardial perfusion spect scan was 
interpreted to reveal a decreased left ventricular ejection 
fraction of 37 percent, inferior/lateral myocardial 
hypokinosis, a fixed defect in the posterior 
basal/inferior/inferolateral myocardium which was likely 
secondary to infarct or chronic ischemia, and a reversible 
defect in the anterior/anterolateral myocardium from the base 
to the apex which was likely secondary to ischemia.

VA cardiologic examination in December 2005 revealed the 
veteran's current estimated METs at 7.  The examiner also 
noted that the veteran's most recent echocardiogram from 
August 2003 revealed left ventricular ejection fraction of 
35-39 percent.  The veteran complained that his heart disease 
affected his daily activities.  He also complained of chronic 
fatigue and dyspnea on exertion.  The veteran denied any 
symptoms from hypertension.  The diagnosis included CAD and 
ischemic cardiomyopathy.  The veteran was also noted to have 
left ventricular ejection fraction that was moderately 
depressed at 35 to 39 percent and symptoms of New York Heart 
Association class II congestive heart failure.  The examiner 
found no specific disability related to hypertension alone.

A February 14, 2006 private cardiac catheterization report 
reflects that angiocardiography revealed an ejection fraction 
estimated to be between 25 and 30 percent.  

September 2007 private implantable cardioverter defibrillator 
(ICD) implantation revealed dilated non-ischemic 
cardiomyography ejection fraction of less than 30 percent 
with class II symptoms of congestive heart failure and 
positive T-wave alternans test.  

Analysis 

As was noted previously, the veteran's CAD with hypertension 
is currently assigned a 60 percent rating under the rating 
criteria for CAD, Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 60 percent rating contemplates 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  In order to be entitled to the next-higher 
100 percent rating, the evidence must demonstrate coronary 
artery disease resulting in chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

The pertinent evidence of record, as detailed above, shows 
that prior to February 14, 2006, the veteran's CAD with 
hypertension was manifested by symptoms of class II 
congestive heart failure with METs of 5 (August 2003) and 7 
(December 2005), and an ejection fraction of 35 to 39 
percent.  

Thus, during this time period, the evidence did not indicate 
a workload of 3 METS or less, and did not indicate left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Therefore, the Board finds that a 
preponderance of the evidence is against entitlement to a 
rating in excess of 60 percent for CAD with hypertension 
prior to February 14, 2006, under Diagnostic Code 7005.  

However, the veteran has recently submitted a February 14, 
2006 private medical report reflecting an ejection fraction 
of between 25 and 30 percent, and a more recent report from 
September 2007, which reflects an ejection fraction of less 
than 30 percent.  While there continues to be no medical 
evidence demonstrating chronic congestive heart failure or a 
workload of 3 or less METs, it is noted that the criteria 
under Diagnostic Code 7005 are disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].

Based on the foregoing, the Board finds that private medical 
evidence documenting an ejection fraction of less than 30 
percent is sufficient to warrant the highest rating available 
under Diagnostic Code 7005 of 100 percent, beginning February 
14, 2006.  38 C.F.R. § 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2007).  In reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





III.  Entitlement to a Compensable Rating for Right Ear 
Hearing Loss

Background

Service connection for right ear hearing loss was granted by 
the October 1985 rating decision, and a noncompensable rating 
was assigned, effective from August 1984.  The noncompensable 
rating was thereafter continued in the rating decision, dated 
in April 1994. 

The veteran filed the subject claim for increased rating in 
September 2002.

On the authorized audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
25
35
LEFT
40
30
40
25
25

Speech audiometry revealed speech recognition ability of 96 
bilaterally, and pure tone averages were 30 bilaterally.  The 
diagnosis was mild slopping sensorineural hearing loss in 
both ears and excellent word recognition ability in both 
ears.

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
35
40
LEFT
40
35
35
30
20

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 64 in the left ear.  Pure 
tone averages were 35 on the right and 30 on the left.  


Analysis

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2007), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

If the veteran's impaired hearing is service connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 of this 
chapter.  38 C.F.R. § 4.85(f).

The Board has reviewed the record and first notes that the VA 
audiological examination results from August 2003 indicate 
that bilateral hearing loss was manifested at the frequencies 
of 1000, 2000, 3000, and 4000 Hertz by an average pure tone 
threshold of 30 in both ears, as reported by the examiner, 
and by word recognition scores of 96 bilaterally.  Subsequent 
VA examination in December 2005 revealed an average pure tone 
threshold of 35 on the right and 30 on the left, and word 
recognition of 62 percent on the right and 64 percent on the 
left.  

When the right ear's highest pure tone threshold average of 
35 and lowest word recognition score of 62 is applied to 
Table VI, Numeric Designation of Hearing Impairment Based on 
Pure Tone Threshold Average and Speech Discrimination, the 
numeric designation for the right ear is V.  38 C.F.R. 
§ 4.86(a) is inoperable since the veteran at no time has 
exhibited 55 decibels or more at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  Since the 
left ear is not service connected, it is assigned a 
designation of I.  38 C.F.R. § 4.85(f) (2007).  38 C.F.R. § 
4.86(b) is inoperable since the veteran did not exhibit both 
a pure tone threshold of 30 or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
left ear hearing loss is determined to be noncompensable.  38 
C.F.R. § 4.85.

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the veteran's right ear hearing loss is not 
established.

In addition, as the United States Court of Appeals for 
Veterans Claims (Court) has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for left ear hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.

Entitlement to a rating in excess of 60 percent for CAD with 
hypertension prior to February 14, 2006, is denied.

Entitlement to a 100 percent schedular rating for CAD with 
hypertension from February 14, 2006, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

With respect to the issue of entitlement to service 
connection for sleep apnea, the service medical records do 
not reflect any relevant complaints or treatment, with the 
possible exception of the report of a history of asthma at 
the time of examination in January 1981 and April 1984, and 
periodic treatment for acute upper respiratory infections.  
However, the record does demonstrate current diagnoses of 
mild sleep apnea.  Moreover, the record includes a buddy 
statement from a fellow service member who stated that he 
served with the veteran onboard ships in 1977 and 1978, and 
noticed that on many occasions the veteran would frequently 
snore with a few seconds of interrupted breathing.  The 
record also includes a statement from the veteran's spouse 
noting her observation of the same symptoms since 1975, as 
well as the veteran's own statements asserting that he 
suffered with these kinds of symptoms during and following 
active service.

Consequently, based on the above, the Board finds that the 
veteran should be furnished with an appropriate examination 
and opinion as to whether it is at least as likely as not 
that any current sleep apnea is related to the veteran's 
period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination for the purpose 
of determining the nature any etiology 
of any sleep apnea.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has sleep 
apnea, and if so, whether his sleep 
apnea had its onset during active 
service, or is related to any in-
service disease or injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Readjudicate the claim on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


